Appeal from a decision of the Workers’ Compensation Board, filed January 24, 1978, as corrected by decision filed June 23, 1978, which found that claimant contracted an occupational disease in the nature of a herniated disc as a result of repetitive lifting of belts weighing between 20 and 90 pounds in the course of his employment. The board held: "claimant injured lower back as a result of * * * occupational disease within the meaning of the law. The ultimate test is not the initiation of the precipitation of the disease itself, but, whether the employment acts upon the disease or condition in such a manner as to cause a disability which did not previously exist, (Perez v. Pearl-Wich Co.).” (See, also, Matter of Cornwell v Rockwell Int., 59 AD2d 475, affd 46 NY2d 762.) The decision of the board is supported by substantial evidence. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Sweeney, J. P., Kane, Staley, Jr., Mikoll and Herlihy, JJ., concur.